United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-21171
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SERGIO FLORES-GARCIA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CR-92-1
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sergio Flores-Garcia appeals from his guilty-plea conviction

to one count of conspiring to transport undocumented aliens,

three counts of transporting undocumented aliens for the purpose

of commercial advantage, one count of inducing undocumented

aliens into the United States for the purpose of commercial

advantage, and one count of concealing or harboring undocumented

aliens for the purpose of commercial advantage, in violation of

8 U.S.C. § 1324(a)(1)(A)(ii), (iii), (iv), and (v)(I).      For the


     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                             No. 02-21171
                                  -2-

first time on appeal, Flores-Garcia argues that the district

court erred in imposing concurrent five-year terms of supervised

release.   The Government concedes that the district court

reversibly erred by imposing terms of supervised release that

exceeded the statutory maximum, and it contends that Flores-

Garcia’s sentence should be modified accordingly.

     Under FED. R. CRIM. P. 52(b), this court may correct

forfeited errors only when the appellant shows that (1) there is

an error (2) that is clear or obvious and (3) that affects his

substantial rights.    United States v. Olano, 507 U.S. 725, 731-37

(1993); United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994) (en banc).   Under plain error review, this court corrects

overlong terms of supervised release.       United States v. Meshack,

225 F.3d 556, 578 (5th Cir. 2000), amended on reh’g by 244 F.3d

367 (5th Cir.), cert. denied 534 U.S. 861 (2001).

     Flores-Garcia’s convictions under 8 U.S.C. § 1324(a)(1)(A)

carried maximum sentences of ten years, thereby rendering the

offenses Class C felonies.    See 8 U.S.C. § 1324(a)(1)(B)(i); 18

U.S.C. § 3559(a)(3) (providing that offense with a maximum

penalty of at least ten but less than 25 years of imprisonment is

a Class C felony).    The maximum term of supervised release for a

Class C felony is three years.    18 U.S.C. § 3583(b)(2).    We

therefore modify Flores-Garcia’s imposed term of supervised

release to the statutory maximum three-year term.      See Meshack,
                             No. 02-21171
                                  -3-

225 at 578; see also United States v. Doggett, 230 F.3d 160, 164

n.2 (5th Cir. 2000).

     AFFIRMED AS MODIFIED.